DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered. Applicant has argued that Asjaee et al. does not teach or render obvious regulating prior to an etching process and after a heating process. However, the argument is not persuasive because Asjaee clearly teaches the step is performed during the process which indicates that at least some heating is performed for regulating a temperature to be a removing process temperature after heating and before at least some of the removing. Further, it is noted that it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the heating before any processing is performed, in order to insure a proper process temperature and etching rate is reached prior to processing with predictable results.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, orotherwise available to the public before the effective filing date of the claimed invention.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/01556468 to Ashjaee et al.

Regarding Claim 13, Ashjaee et al. teaches regulating temperature to be a removing process temperature after heating and before removing (implicit). Further, it would have been obvious to one of ordinary skill in the art to provide the heating before any processing is performed, in order to insure a proper process temperature is reached with predictable results.

	Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0155648 to Ashjaee et al. in view of US 6,683,007 to Yamasaki et al.
Regarding Claims 16 and 17, Ashjaee et al. teaches the method of the invention substantially as claimed, but does not expressly teach FPM and SPM 
Regarding Claims 18-20, Ashjaee et al. in view of Yamasaki et al. does not expressly teach changing copper hydroxide to copper oxide. However, the limitations are an inherent result of a heating process after conventional rinsing steps and would reasonably be expected from the same materials and process conditions.
Regarding Claims 21 and 22, Ashjaee et al. teaches heating for a processing temperature and therefore a processing temperature lower than a heating temperature is reasonably expected for a heating step that preceded a processing step with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716